PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FARAWILA, YOUSEF, M.
Application No. 14/817,183
Filed: 3 Aug 2015
For: ASYMMETRIC FILTER OF NEUTRON SIGNALS FOR DETECTING POWER OSCILLATIONS IN BOILING WATER REACTORS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed February 8, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Notice of Non-Compliant Amendment (Notice) mailed August 27, 2019, which set a period for reply of two (2) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on October 28, 2019.

By decision mailed January 27, 2021, the initial petition, received July 14, 2020, under 37 CFR 1.137(a) was dismissed.  The initial petition lacked the required reply in the form of a complete listing of all of the claims.

This renewed petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form a complete listing of all of the claims, (2) the petition fee of $1000.00 included with the initial petition and (3) a proper statement of unintentional delay.  

The application file is being forwarded to the Technology Center Group Art Unit 3646 for processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions